DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Election filed on January 10, 2022.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation of U.S. Patent Application No. 16/667,377, filed on October 29, 2019, is abandoned, which is a continuation of U.S. Patent Application No. 16/351,343, filed on March 12, 2019, is abandoned, which claims priority from U.S. Provisional Patent Application No. 62/641,929, filed on March 12, 2018.

Response to Amendment
The Applicant’s Amendment filed on 01/10/2022 in which claims 8-60 have been canceled and entered of record.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 03/30/2021 and 10/20/2021 were considered.

Election/Restrictions 
Applicant’s election without traverse of Species I, corresponding to Claims 1-7 and 61-67 in the reply filed on 01/10/2022 is acknowledged.
Claims 1-7 and 61-67 are pending for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking system” and “locking system including a release mechanism to assist in separation of said at least one coupler from said mating power port when desired” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 1 to Fig. 4 should be labeled as “Prior Art”.

Claim Objections
Claims 1-7 and 61-67 are objected to because of the following informalities: 
The preamble of claims 2-7 and 62-67 should be read as “The apparatus” and “The method” respectively.
Claim 1. “apower”, “couplersfor”, electronicequipment, “thirdcouplers”, and “powerport” should be “a power”, “couplers for”, electronic equipment, “third couplers”, and “power port” respectively.
Claim 2. “thirdcouplers” should be “third couplers”
Claim 3. “secondlocking” should be “second locking”
Claim 4. “secondand” should be “second and”
Claim 5. “cordportion” should be “cord portion”
Claim 6. “powerdistribution” and “outputport” should be “power distribution” and “output port” respectively
Claim 7. “powercord” should be “power cord”
Claim 61. “afirst”, “cordportion”, “leastone”, “secondand”, “saidfirst” should be “a first”, “cord portion”, “least one”, “second and”, “said first” respectively
Claim 62. “thirdcouplers” should be “third couplers”
Claim 63 and 64 “mechanismscomprise” should be “mechanisms comprise”
Claim 65. “powercord” should be “power cord”
Claim 66. “outputport” should be “output port”
Claim 67. “cordbranch” should be “cord branch”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 61-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 61, the current disclosure and the priority documents do not have support for “said locking system including a release mechanism to assist in separation of said at least one coupler from said mating power port when desired”.
Regarding claims 2-7 and 62-67, the claims are rejected due to the rejections of claims 1 and 61 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 65, the claims recite “wherein said apparatus includes one or more additional power cord portions”.  The recitation is unclear because whether the cited limitation is the same limitation “second and third power cord portions terminating in respective second and third couplers for coupling to electronic equipment” as cited in claims 1 and 61 or different power cord portions.  For examination purpose, the cited limitation will be construed as the same limitation as cited in claims 1 and 61.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 61-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapel et al., US Patent Publication 2012/0181869; hereinafter “Chapel” in view of Chapel et al., US Patent Publication 2010/0144187; hereinafter “Chapel ‘187”.
Regarding claim 1, Chapel discloses a multi-head power cord apparatus (Fig. 6), comprising: 
a first power cord portion (Fig. 6, left side of the Sheathed or Molded cord) terminating in a first coupler (Fig. 6, male plug of the Sheathed or Molded cord) for coupling to a power port (Fig. 5, one of 12 NEMA 5-15 or IEC Receptacles) of apower (a power) source (Fig. 5) [0198]; 
second (Fig. 6, right side of the Sheathed or Molded cord connected to connector 2) and third (Fig. 6, right side of the Sheathed or Molded cord connected to connector 3) power cord portions terminating in respective second (Fig. 6, 2) and third couplersfor (Fig. 6, 3) (couplers for) coupling to electronic equipment [0198]; 
at least one junction assembly (Fig. 6, Molded Divider And Splice Module) for electronically interconnecting said first power cord portion to each of said second and third power cord portions (Fig. 6, Molded Divider And Splice Module connected between 1, 2, and 3) free from any intervening electronicequipment (electronic equipment) associated with said junction for altering an electronic power signal communicated between said first power cord portion and said second and third power cord portions (Fig. 6, Molded Divider And Splice Module, splicing a cable mean connecting between two cable without any additional electronic component to alter power signal from one part of the cable to the other part of the cable); and 
at least one locking system for locking at least one coupler of said first, second and thirdcouplers (third couplers) [0193] so as to inhibit unintended separation of said at least one coupler from a mating powerport (power port) ([0193] locking power ports to prevent unintended separation), 
Chapel does not discloses said locking system including a release mechanism to assist in separation of said at least one coupler from said mating power port when desired.  Chapel ‘187 discloses said locking system including a release mechanism to assist in separation of said at least one coupler from said mating power port when desired [0034]-[0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapel to incorporate the teaching of Chapel ‘187 into the combination and provide a release mechanism to assist in separation of said at least one coupler from said mating power port.  Doing so would allow for easy removing the power plugs without damaging the locking mechanism.


    PNG
    media_image1.png
    507
    754
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Chapel and Chapel ‘187 discloses the apparatus as set forth in Claim 1 above, Chapel further discloses said at least one locking system comprises at least two locking mechanisms for locking at least two of said first, second and thirdcouplers (third couplers) [0193].
Regarding claim 3, the combination of Chapel and Chapel ‘187 discloses the apparatus as set forth in Claim 2 above, Chapel further discloses said at least two locking mechanisms comprise a first locking mechanism for locking said first coupler and a secondlocking (second locking) mechanism for locking said second coupler [0193].
Regarding claim 4, the combination of Chapel and Chapel ‘187 discloses the apparatus as set forth in Claim 4 above, Chapel further discloses said at least two locking mechanisms comprise first, second and third locking mechanisms for locking said first, secondand (second and) third couplers [0193].
Regarding claim 5, the combination of Chapel and Chapel ‘187 discloses the apparatus as set forth in Claim 1 above, Chapel further discloses said apparatus includes one or more additional power cord portions that are electrically interconnected to said first power cordportion (cord portion) (Fig. 6, left side of the Sheathed or Molded cord connected to connector 2). 
Regarding claim 6, the combination of Chapel and Chapel ‘187 discloses the apparatus as set forth in Claim 1 above, Chapel further discloses said power source is a powerdistribution (power distribution) unit [0193] and said first coupler is adapted for locking engagement with a power outputport (output port) of said power distribution unit [0198]- [0199].
Regarding claim 7, the combination of Chapel and Chapel ‘187 discloses the apparatus as set forth in Claim 1 above, Chapel further discloses said junction comprises a powercord (power cord) branch point (Fig. 6, Molded Divider And Splice Module) where a conductor strand of said first power cord portion branches to form conductor strands of each of said second and third power cord portions so as to define a continuous electrical connection between said first coupler and each of said second and third couplers (Fig. 6, Molded Divider And Splice Module, splicing a cable mean connecting between two cable without any additional electronic component to alter power signal from one part of the cable to the other part of the cable, and the Fig. 6 shows connectors 2 and 3 are spliced with connector 1).
Regarding claim 61, Chapel discloses a multi-head power cord method (Fig. 6), comprising: providing a multi-head power cord (Fig. 6) comprising a first power cord portion (Fig. 6, left side of the Sheathed or Molded cord) terminating in afirst (a first) coupler (Fig. 6, 1) for coupling to a power port of a power source (Fig. 5) [0198], second (Fig. 6, right side of the Sheathed or Molded cord connected to connector 2) and third power cord portions (Fig. 6, right side of the Sheathed or Molded cord connected to connector 3) terminating in respective second (Fig. 6, 2) and third couplers (Fig. 6, 3) for coupling to electronic equipment [0198], at least one junction assembly (Fig. 6, Molded Divider And Splice Module) for electronically interconnecting said first power cordportion (cord portion) to each of said second and third power cord potions (Fig. 6, Molded Divider And Splice Module connected between 1, 2, and 3) free from any intervening electronic equipment associated with said junction for altering an electronic power signal communicated between said first power cord portion and said second and third power cord portions (Fig. 6, Molded Divider And Splice Module, splicing a cable mean connecting between two cable without any additional electronic component to alter power signal from one part of the cable to the other part of the cable), and at leastone (least one) locking system for locking at least one coupler of said first, second and third couplers [0193] so as to inhibit unintended separation of said at least one coupler from a mating power port ([0193] locking power ports to prevent unintended separation), said locking system including a release mechanism to assist in separation of said at least one coupler from said mating power port when desired; 
connecting said first coupler to said first power port (Fig. 5) [0198]; and connecting each of said secondand (second and) third couplers to respective pieces of said electronic equipment [0198], wherein at least one of saidfirst (said first), second, and third couplers is associated with said at least one locking system [0193].
Chapel does not discloses said locking system including a release mechanism to assist in separation of said at least one coupler from said mating power port when desired.  Chapel ‘187 discloses said locking system including a release mechanism to assist in separation of said at least one coupler from said mating power port when desired [0034]-[0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapel to incorporate the teaching of Chapel ‘187 into the combination and provide a release mechanism to assist in separation of said at least one coupler from said mating power port.  Doing so would allow for easily removing the power plugs without damaging the locking mechanism.

    PNG
    media_image1.png
    507
    754
    media_image1.png
    Greyscale

Regarding claim 62, the combination of Chapel and Chapel ‘187 discloses the method as set forth in Claim 61 above, Chapel further discloses said at least one locking system comprises at least two locking mechanisms for locking at least two of said first, second and thirdcouplers (third couplers) [0193].
Regarding claim 63, the combination of Chapel and Chapel ‘187 discloses the method as set forth in Claim 62 above, Chapel further discloses said at least two locking mechanismscomprise (mechanisms comprise) a first locking mechanism for locking said first coupler and a second locking mechanism for locking said second coupler [0193].
Regarding claim 64, the combination of Chapel and Chapel ‘187 discloses the method as set forth in Claim 62 above, Chapel further discloses said at least two locking mechanismscomprise (mechanisms comprise) first, second and third locking mechanisms for locking said first, second and third couplers [0193].
Regarding claim 65, the combination of Chapel and Chapel ‘187 discloses the method as set forth in Claim 61 above, Chapel further discloses said multi-head power cord includes one or more additional power cord portions that are electrically interconnected to said first powercord (power cord) portion (Fig. 6, left side of the Sheathed or Molded cord connected to connector 2).
Regarding claim 66, the combination of Chapel and Chapel ‘187 discloses the method as set forth in Claim 61 above, Chapel further discloses said power source is a power distribution unit and said first coupler is adapted for locking engagement with a power outputport (output port) of said power distribution unit [0198]-[0199].
Regarding claim 67, the combination of Chapel and Chapel ‘187 discloses the method as set forth in Claim 61 above, Chapel further discloses said junction comprises a power cordbranch (cord branch) point (Fig. 6, Molded Divider And Splice Module) where a conductor strand of said first power cord portion branches to form conductor strands of each of said second and third power cord portions so as to define a continuous electrical connection between said first coupler and each of said second and third couplers (Fig. 6, Molded Divider And Splice Module, splicing a cable mean connecting between two cable without any additional electronic component to alter power signal from one part of the cable to the other part of the cable, and the Fig. 6 shows connectors 2 and 3 are spliced with connector 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836